EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:            In the Title, replace the word “METHOD” with –APPARATUS--.           In the Specification, page 1, replace the first paragraph with the following: 
--This application is a continuation of U.S. Application No. 15/881,316, entitled “Method for Producing Cooked Egg Product Having Irregular Shaped Egg Curds”, which was filed on January 26, 2018, now U.S. Patent No. 10,398,158, which is a continuation of U.S. Application No. 14/677,041, entitled "Method for Producing Cooked Egg Product Having Irregular Shaped Egg Curds," which was filed on April 2, 2015, now U.S. Patent No. 9,888,710, and claims priority to U.S. Provisional Patent Application No. 61/975,281 entitled "Method for Producing Cooked Egg Product Having Irregular Shaped Egg Curds," filed on Apr. 4, 2014; the contents of all of which are hereby incorporated by reference.--

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J WEIER whose telephone number is (571)272-1409. The examiner can normally be reached M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-2703475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J WEIER/Primary Examiner, Art Unit 1792                                                                                                                                                                                                        



Anthony Weier
October 18, 2021